IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


KC EQUITIES D/B/A LITTLE STEPS DAY : No. 455 MAL 2014
CARE,                              :
                                   :
                 Petitioner        : Petition for Allowance of Appeal from the
                                   : Order of the Commonwealth Court
                                   :
          v.                       :
                                   :
                                   :
DEPARTMENT OF PUBLIC WELFARE, :
                                   :
                 Respondent        :


                                     ORDER


PER CURIAM

     AND NOW, this 7th day of January, 2015, the Petition for Allowance of Appeal is

DENIED.